      Case: 1:19-cv-00175-SA-DAS Doc #: 31 Filed: 06/23/20 1 of 1 PageID #: 296




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

ELISE T. HEBERT                                                                       PLAINTIFF

V.                                                  CIVIL ACTION NO.: 1:19-CV-175-SA-DAS

CHICKASAW COUNTY, MISSISSIPPI                                                        DEFENDANT

                         ORDER OF DISMISSAL WITH PREJUDICE

       The Plaintiff, having filed a Stipulation of Dismissal with Prejudice [30], has reached a

settlement in this matter and stipulates that all claims should be dismissed with prejudice and that

each party shall bear its own costs and attorney fees.

       THEREFORE, IT IS ORDERED that this suit is DISMISSED WITH PREJUDICE in its

entirety. It is further ORDERED that each party shall bear its own costs and fees.

       This the 23rd day of June, 2020.



                                                     /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE
